Citation Nr: 1012099	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to payment of medical expenses incurred for 
in vitro fertilization (IVF).

2.  Entitlement to service connection for residuals of 
sterilization.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to January 
2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 determination by the Seattle VAMC.  
The Board remanded the appeal for payment of medical expenses 
incurred for IVF in September 2009, for a Board hearing.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in January 2010.  The Veteran is represented by the 
American Legion; however, the representative was not present 
at the January 2010 hearing.  The Veteran opted to proceed 
with the hearing without her representative present, but 
continues to be represented by the American Legion.  

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Seattle, Washington.  VA will notify the 
appellant if further action is required.

(The issue of entitlement to service connection for residuals 
of sterilization is addressed in the REMAND portion of the 
decision below and is REMANDED to the Seattle RO via the VAMC 
in Seattle, Washington.)


REMAND

The procedural history of this case is somewhat complicated.  
Initially, the Board notes that the Seattle VAMC adjudicated 
the issue of entitlement to payment of medical expenses 
incurred for IVF.  Hence the Seattle VAMC is the agency of 
original jurisdiction (AOJ) in that appeal.

In a separate May 2009 rating decision, the Seattle RO denied 
the Veteran's claim for service connection for the residuals 
of sterilization.  A timely notice of disagreement was 
received from the Veteran as to this issue in July 2009.  The 
Seattle RO is the AOJ in the service connection appeal.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim for service connection 
for residuals of sterilization is being remanded to the RO 
(by way of the VAMC) for issuance of a statement of the case 
and to give the Veteran the opportunity to complete an appeal 
as to this issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2009).

The issue of entitlement to payment for medical expenses 
incurred for IVF is not ripe for Board adjudication at this 
time as the potential outcome of the claim for service 
connection for residuals of sterilization could affect the 
outcome of the issue of entitlement to payment for medical 
expenses incurred for IVF.  Accordingly, the IVF claim 
(adjudicated by the Seattle VAMC) is considered to be 
inextricably intertwined with the service connection claim 
(adjudicated by the Seattle RO.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (providing that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  The Board must defer appellate action on the IVF 
appeal pending the Veteran's possible completion of her 
appeal for service connection for residuals of sterilization.  
38 C.F.R. §§ 20.200, 20.302. 

Finally, the Board notes that the record currently before the 
Board consists only of the Veteran's claims file.  The 
duplicate Combined Health Record (CHR), created by the 
Seattle VAMC in connection with its January 2009 adjudication 
of the Veteran's claim for payment of medical expenses 
incurred for IVF, is not before the Board at this time.  The 
Seattle VAMC must associate the CHR folder with the claims 
folder, before sending both files to the RO for its issuance 
of a statement of the case in the service connection claim.  
Before doing so, the VAMC must ensure that VA's duties to 
notify and assist the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 have been complied with as 
to the IVF claim.

Accordingly, the case is REMANDED for the following action:

1.  First.  The Seattle VAMC must ensure 
that VA's duties to notify and assist the 
Veteran have been properly complied with 
as to the IVF claim, including a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The letter must:  (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (b) inform the claimant about 
the information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  If such a letter has not yet 
been sent, such must be done, followed by 
a supplemental statement of the case, 
before forwarding the case to the RO.

2.  Second.  The Seattle VAMC must 
associate its CHR folder (regarding the 
appeal of its January 2009 decision) with 
the claims folder before sending both 
files to the RO for the actions detailed 
below.

3.  After completion of the foregoing, 
the Seattle VAMC must forward the 
complete record to the Seattle RO.  

4.  Next, the Seattle RO must issue a 
statement of the case to the Veteran and 
her representative, addressing the issue 
of entitlement to service connection for 
residuals of sterilization.  The Veteran 
and her representative must be advised of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should this issue (with 
both the claims file and the VAMC's CHR 
folder) be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

5.  If the appeal period for the service 
connection claim expires, and the Veteran 
has not yet submitted a timely 
substantive appeal as to the issue of 
service connection for residuals of 
sterilization, the RO must then return 
both the claims file and the VAMC's CHR 
folder to the Board for further appellate 
consideration of the IVF claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



